DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention l (claims 1-18) without traverse of in the reply filed on 2/9/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  It does not contain a period at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 3, there is a lack of antecedent basis with regard to the claimed electrical interface and identification chip.
With regard to claim 6, there is a lack of antecedent basis with regard to the claimed identification chip.
	With regard to claim 8, it is unclear why “a printer” is being claimed again.  A printer has already been claimed in claim 1, from which this claim depends.
With regard to claims 8, 9 and 11 there is a lack of antecedent basis with regard to the claimed cover.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2016/0288548 to Block et al. “Block.”
With regard to Claim 1, Block teaches (figs. 1-5, 12-13 and 15) a media cartridge (10), comprising:
a base (2) defining a media chamber and including a lower wall (fig. 5) and an opposing upper wall (fig. 2) [0030-0031];
	an identification circuit (13) disposed on the lower wall, the identification circuit configured to engage with an electronic interface of a printer (100) [0046-0047];
	a ledge (not labeled, but the flat portion of 21) on the upper wall of the base, the ledge configured to receive downward pressure from an inner surface of a lid (not labeled, but lid shown in fig. 1) of the printer (100) when the lid is in a closed position;
	wherein the identification circuit is aligned with the ledge to receive at least a portion of the downward pressure [0047].
	With regard to Claim 5, Block teaches wherein the ledge extends upwards from the upper wall [0049].
With regard to Claim 6, Block teaches wherein a load path between the ledge and the identification chip is substantially vertical [0047].
With regard to Claim 13, Block teaches wherein further comprising at least one of (1) a hole adjacent to the identification circuit, the hole configured to receive an alignment pin of a printer, and (ii) a slot (65) configured to receive a further alignment feature of the printer [0063].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Block as modified by JP 3586449 B2 to Chen.
With regard to Claim 8, Block teaches the claimed invention except for further comprising: a guide feature defining a portion of the cover configured to be grasped to manipulate the cartridge for installation or removal from a printer.
However, Chen provides a teaching of a guide feature (35) defining a portion of the cover (31) configured to be grasped to manipulate the cartridge (12) for installation or removal from a printer (114).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Block with the teachings of Chen to provide[s] a simple and low cost solution and easy trivial operation, and utilize[s] the reference structure of print cartridges currently in production [0014].
With regard to Claim 9, Block teaches the claimed invention except for wherein the guide feature includes grips into the sides of the cover.
However, Chen teaches wherein the guide feature (35) includes grips into the sides of the cover (fig. 7).The same motivation applies as discussed in claim 8.
With regard to Claim 14, Block teaches (figs. 1-5, 12-13 and 15) a media cartridge (10), comprising: a base (2) defining a media chamber having a mouth for receiving a supply of media [0030]; and a cover (fig. 1).
Block does not expressly teach a cover including: a perimeter configured to engage the mouth of the media chamber and enclose the media chamber; and a guide feature defining a portion of the cover configured to be grasped to manipulate the cartridge.
However, Chen teaches a cover (31) including: a perimeter configured to engage the mouth of the media chamber and enclose the media chamber (figs. 2 and 5); and a guide feature (35) defining a portion of the cover (31) configured to be grasped to manipulate the cartridge (12).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Block with the teachings of Chen to provide[s] a simple and low cost solution and easy trivial operation, and utilize[s] the reference structure of print cartridges currently in production [0014].
With regard to Claim 15, Block teaches the claimed invention except for wherein the guide feature comprises grips into the sides of the cover.
However, Chen teaches wherein the guide feature (35) includes grips into the sides of the cover (fig. 7).The same motivation applies as discussed in claim 15.

Allowable Subject Matter
Claims 2-4, 7 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claims 2-4 is the inclusion of the limitations wherein the identification circuit is disposed on the lower wall adjacent to the rear wall, and wherein the ledge is on the upper wall adjacent to the rear wall.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of Claim 7 is the inclusion of the limitations a cover configured to engage with a first portion of the upper wall to enclose the media chamber; wherein the ledge is disposed adjacent to a second portion of the upper wall adjacent to a rear edge of the cover. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claims 16 and 17 is the inclusion of the limitations wherein the grips are disposed above a center of mass of the cartridge.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of Claim 18 is the inclusion of the limitations wherein the guide feature includes a label-placement region to receive a label traversing the cover from a first side of the cartridge to a second side of the cartridge.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of Claims 10 and 12 is the inclusion of the limitations wherein the grips are disposed above a center of mass of the cartridge.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of Claim 11 is the inclusion of the limitations wherein the guide feature includes a label disposed on the cover, the label including a tab extending upwards from the cover.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. AU 2014212550 A1 discloses a cartridge is provided that comprises a housing. The housing is configured to maintain a pouch within the housing. The cartridge comprises a top and a bottom. The cartridge comprises at least one top mating member at the top of the cartridge and at least one bottom mating member at the bottom of the cartridge. The at least one top mating member is asymmetric with the at least one bottom mating member. Each mating member is configured to match with a corresponding mating member of a cartridge frame or rack.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853